The Honorable   Jack E. Benson                                      Opinion   No.    H- 656
Tarrant  County Auditor
Tarrant  County Courthouse                                          Re:    Whether    a criminal    district
Fort Worth,   Texas    76102                                        attorney   may be granted a salary
                                                                    increase    in mid-year     without
                                                                    following    the grievance    procedure
                                                                    of article    3912k, V. T. C.S.

Dear   Mr.      Benson:

            You have      requested        our   opinion     regarding   whether      a criminal     district
attorney      may be granted   a salary   increase  in mid-year                     without   following    the
grievance      procedure   of article  3912k, V. T. C. S.

            Section    2(a)   of article     3912k provides:

                      The salaries,    expenses,      and other allowances      of elected
                      county and precinct     officers     shall be set each year during
                      the regular   budget hearing       and adoption  proceedings      on
                      giving notice as provided        by this Act.

In Attorney      General   Opinion H-11 (1973),     we construed      this section   to mean
that the salaries      of elected   county and precinct    officials,     haying once been
set at a regular      budget hearing,      may not be increased       during   that fiscal year.
Thus,    if a criminal    district   attorney    may be deemed      an elected    county or
precinct    officer,   his salary    may not be increased      in mid-year      unless he
invokes    the grievance      procedure     Fovided  by section     2(d) of article    3912k.

         We believe   it is clear that a criminal       district     attorney      is a district
officer  rather than a county officer.        A criminal      district     attorney      is one “class
or kind of district   attorneys.    ” Hill County v. Sheppard,             178 S.W.2d 261, 263
(Tex.   Sup. 1944).   Furthermore,       the term “criminal          district     attorney”    means
simply   “an attorney    for a criminal    district   court. ” la.,        at 263.      In Williams
v. Huntress,    272 S.W.2d 87 (Tex.       Sup. 1954), the Supreme              Court held that
even a one-county     district   court is a “district     office.   ” 3,        at 88.     See also
Bounds v. McCallum,         52 S.W.2d 1047, 1049 (Tex.          Sup. 1932).



                                                 p.   2880
   The Honorable       Jack    E.       Benson      - page    2




            In addition,      article      6.05c,      Texas        Election   Code,      in listing   the order
  in which offices     must appear         on an election     ballot,   groups   the offices   into
  five categories:      federal,      statewide,    district,     county and precinct.        The offices
  of both district    attorney     and criminal      district    attorney    are included    under the
   category   of “district    office.    ” Finally,     article    3912e,   V. T. C. S.,   repeatedly
  recognizes      a distinction      between      “district    officers,   ” “county   officers,     ” and
  “precinct     officers.     ” Sections      1, 19(h), 19(l), 19(n), 19(q).         We believe      that
  these statutory        references      confirm      the implication      of Williams     V. Huntress,
  supra,     that a criminal       district    attorney,      even though his district         comprises
  only a single      county,     is a district      officer   rather than a county or precinct
  officer.     Accordingly,        it is our opinion        that the salary     payments      to the
  criminal     district    attorney     are not controlled         by section    2 of article     3912k.

                                                 SUMMARY

                      A criminal           district    attorney        is a district     officer    rather
                       than a county or precinct      officer  and, as such,   is not
                       required  to follow   the grievance    prbced’ure of arti.cle
                        3912k in order   to receive   a salary increase.

                                                                        Very   truly    yours,




                                                                        Attorney       General     of Texas


-ROVED:                             .




   C. ROBERT   HI